NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
THE MINESEN COMPANY,
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2010-1453
Appea1 from the Armed Services Board of C0ntract
Appeals in no. 56346, Administrative Judge Michae1 T.
Paul.
ON MOTION
Before FRIEDMAN, C'ircuit Judge.
0 R D E R
The Secretary of the Army moves to dismiss The Mine-
sen C0mpany’s appeal for lack of jurisdiction The Mine-
sen Company opposes The Secretary replies
We deem the better course is to deny the motion with-
out prejudice to the Secretary raising any jurisdictional
arguments in his brief

MlNESEN co v. ARMY 2
Upon consideration thereof
lT lS ORDERED THAT2
The motion is denied without prejudice The appel-
lant's opening brief is due within 21 days of the date of
filing of this order.
FoR THE CoURT
   /s/ Jan Horbaly
Dat;e J an Horbaly
Clerk
cc: Tho1nas A. Lemn1er, Esq.
James R. Sweet, Esq.
F .
319 u.s. count l)|FEAsl?PEALs ron
THE FEosruL cannon
JAN 04 2011
.lAN l~BJs'!BALY
CI.ERK